Case 3:18-cv-00925-JLS-MSB Document 125-1 Filed 05/29/20 PageID.4312 Page 1 of 2




    1 QUINN EMANUEL URQUHART &
      SULLIVAN, LLP
    2
    3 Jane M. Byrne (NY 2266443)                       Christopher Tayback (SBN 145532)
      janebyrne@quinnemanuel.com                       christayback@quinnemanuel.com
    4 Guyon H. Knight (NY 5003108)                     865 S. Figueroa St., 10th Fl.
    5 guyonknight@quinnemanuel.com                     Los Angeles, CA 90017
      Jonathan E. Feder (NY 5409172)                   Tel: (213) 443-3000
    6 jonathanfeder@quinnemanuel.com                   Fax: (213) 443-3100
    7 Shira A. Steinberg (NY 5695580)
      shirasteinberg@quinnemanuel.com
    8 51 Madison Ave., 22nd Fl.
    9 New York, NY 10010
      Tel.: (212) 849-7000
   10 Fax: (212) 849-7100
   11
      Attorneys for Defendant Allied World Surplus
   12 Lines Insurance Company
   13
   14                         UNITED STATES DISTRICT COURT
   15                      SOUTHERN DISTRICT OF CALIFORNIA
   16 AMERICAN CLAIMS                                Case No. 18-CV-00925 JLS (MSB)
      MANAGEMENT, INC.,
   17                                                DECLARATION OF AMAR L.
             Plaintiff and Counterclaim-             THAKUR
   18
             Defendant,
   19     v.                                         Judge:     Hon. Janis L. Sammartino
   20 ALLIED WORLD SURPLUS
      LINES INSURANCE COMPANY
   21 (f/k/a Darwin Select Insurance
   22 Company),
   23            Defendant and
                 Counterclaimant.
   24
   25
   26
   27
   28

                                                                          Case No. 18cv00925 JLS (MSB)
                                                                                                    .
Case 3:18-cv-00925-JLS-MSB Document 125-1 Filed 05/29/20 PageID.4313 Page 2 of 2




    1        I, Amar L. Thakur, am not a party in the above-titled action. I am over the age
    2 of 18, have personal knowledge of the facts and events referred to in this Declaration,
    3 and am competent to testify to the matters stated below:
    4        1.     I am co-counsel of record American Claims Management, Inc. This
    5 declaration is made in support of the motion brought seeking the Court’s leave to
    6 withdraw as co-counsel of record for Plaintiff and Counterclaim-Defendant.
    7        2.     I am no longer associated with the firm of Quinn Emanuel Urquhart &
    8 Sullivan.
    9        3.     Quinn Emanuel Urquhart & Sullivan will continue to serve as counsel for
   10 Allied World Surplus Lines Insurance Company.
   11        4.     A copy of this motion is being served on the client concurrently with
   12 service on co-counsel and the parties.
   13        I declare under penalty of perjury that the foregoing is true and correct.
   14
   15 Executed within the United States on:
   16 DATED: May 29, 2020                      MANATT, PHELPS & PHILLIPS LLP
   17
                                                By s/ Amar L. Thakur
   18                                             Amar L. Thakur
   19                                             athakur@manatt.com
                                                  Bruce Zisser
   20                                             bzisser@manatt.com
                                                  695 Toen Center Drive, 14th Floor
   21
                                                  Costa Mesa, CA 92626
   22                                             Phone: (714) 371-2500
                                                  Fax: (714) 371-2550
   23
   24
   25
   26
   27
   28

                                                   1                        Case No. 18cv0925 JLS (MSB)
                                                                    NOTICE OF WITHDRAWAL OF COUNSEL
